Fish, C. J.
1. The defendant in a proceeding to foreclose a mortgage on realty filed two defenses: (1) that at the time of executing the mortgage and the notes secured thereby she was a married woman, and that while she alone signed the mortgage and notes, she was in reality a surety; and (2) that she executed the notes and mortgage under duress. There was no evidence to authorize a finding in favor of the defendant upon either of her pleas.
2. There was no error in rejecting evidence.
3. Accordingly, the court did not err in directing a verdict for the plaintiff, the evidence ffigiing out a case in his behalf.

Jiidgment affirmed.


All the Justices concur.